Title: To George Washington from James McHenry, 6 August 1798
From: McHenry, James
To: Washington, George



Dear Sir,
War Department [Philadelphia] 6 Aut 1798

Feeling myself very much indisposed & feverish I think it best to acknowledge your letters of the 29th & 31st of July & the 1 & 2 of Augt.
I have written a letter to the President relative to an arrangement for the speedy appointment of the officers to the 12 regiments &c. and other subjects relative to the army, in which I give it as my opinion that you have a right to appoint whenever you please a Secretary. I expect he will be of the same opinion. It is founded on the 5 Sect, of the Provisional Army act.
The President nominated Smith for Adjutant General. The Senate rejected the nomination. No reasons were openly assigned, but the rejection was on account of his embarrassed situation, joined to suspicions that he had not conducted properly in some of his pecuniary engagements.
The President felt the disappointment severely. I think it was a hasty measure in the Senate.
I have explained before in a short letter why no nomination was made for Quarter Master Generl.
Every thing respecting the two colours are in train. Yours most affectionately

James McHenry

